                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:12CR359

        vs.
                                                        ORDER ON APPEARANCE FOR
JOHN DOYLE,                                           SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on October 22, 2019 regarding Second
Petition for Offender Under Supervision [51], Amended Second Petition for Offender Under
Supervision [52], Third Petition for Offender Under Supervision [62], and Amended Third
Petition for Offender Under Supervision [68]. Julie B. Hansen represented the defendant.
Matt E. Lierman represented the government. The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to
a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Amended Second Petition for
Offender Under Supervision [52], and Third Petition for Offender Under Supervision [62]. The
government’s oral motion to dismiss Amended Second Petition for Offender Under
Supervision [52], and Third Petition for Offender Under Supervision [62] is granted without
objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on November 26, 2019.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into federal
custody. The defendant shall be afforded the right to a detention hearing upon coming into
federal custody and the government's motion for detention is held in abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities pending
the final disposition of this matter. The U.S. Marshal for the District of Nebraska is directed
to place a detainer with the correctional officer having custody of the defendant.


       IT IS SO ORDERED.


       Dated this 22nd day of October, 2019.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                               2
